DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered.
 
Specification
The disclosure is objected to because of the following informalities:
1. The term “stop structures” was not in the original specification.
Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
1. in claim 1 line 6, examiner recommend changing “the inlet opening” to “the air inlet opening”.
2.  In claims 3-5 and 9-11, the preamble for each of those claims needs to be changed to “The ventilation system…”

4. In claim 5 line 5, the word “of” right after the word “sidewall” needs to be deleted
5. In claim 19 line 8, examiner recommend adding “,” before the word “wherein”.
6. In claim 16 preamble, “15” needs to be changed to “14”.
7. In claim 25, in the preamble, “34” needs to be changed to “24”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9-11, 14 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air distribution plenum" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “the housing”.  The same changing for claim 10 line 4.
Examiner recommend applicant to amend those limitations to “the motor vehicle”.
Claim 17 recites “a motor vehicle” in last line.  It’s not clear if those limitations refer to the same vehicle as the preamble.  Examiner recommend applicant to amend this limitation to “the motor vehicle”.
	 Claim 24 recites the limitation "the upper sidewall" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Noted, it looks like applicant intended to say “an upper sidewall” in line 4 of the same claim.  
	Claim 26 recites “the stop structures further comprise surfaces formed on the upper and lower sidewalls”.  Since claim 26 depends on claim 25, assuming claim 25 depends on claim 24, then there’s a problem as to the relationship between the stop structures (resilient pads) vs. opposite sidewalls.  In claim 24 last line, it sounds like the transverse surfaces are part of the opposite sidewalls, therefore the stop structures are part of the opposite sidewalls.  However, in claim 26 that limitation sounds like resilient pads are not part of the opposite sidewalls because they are disposed on the opposite sidewalls (A part of some structure can’t be disposed on the structure itself.) Therefore, Examiner recommend applicant to amend claim 26 by deleting “the opposite sidewalls and”.

Allowable Subject Matter
Claims 12-13, 18-19, and 21-23 are allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art was Danieau in view of Torok or Kado.  It would not have been obvious to add transverse surfaces and resilient pads on the sidewalls of the combination because Torok or Kado wanted to have the damper rotate in 365 degree in the ducts.  Adding transverse surfaces and resilient pads to the combination would prevent the damper from rotating in 365 degree in Torok or Kado, and thus would teach away from the prior arts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KO-WEI LIN/Examiner, Art Unit 3762